DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 13-16 and 19-20 is withdrawn in view of the newly discovered reference(s) to at least MacLachlan et al. (US 3808559; hereinafter MacLachlan).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLachlan.

Regarding claim 13, MacLachlan discloses a method comprising: receiving, by a data processor (201), data characterizing an output signal generated via at least one circuit (on 164/165) located on a connector (170) configured within an input receptacle (173) of an X-ray tube, the connector operatively coupling a cathode (38) of the X-ray tube to the input receptacle, the at least one circuit configured to receive an input signal via the input receptacle (since the voltage is connected to 173), the input signal received as an auxiliary supply voltage (from C, J, and K), and to generate the output signal (going to 201) indicative of at least one operational characteristic of the X-ray tube (fig. 3); determining, by the data processor and based on the received data, the at least one operational characteristic of the X-ray tube (col. 10: last par.); and providing, by the data processor, the at least one operational characteristic of the X-ray tube (to 202).

Regarding claim 14, MacLachlan discloses wherein the connector (with 170) is configured for insertion into and removal from an inner volume of the input receptacle (with 173).  

Regarding claim 16, MacLachlan discloses wherein the at least one operational characteristic of the X-ray tube includes a filament temperature, a filament current, an electron emission current (wherein the current is regulated by the grid voltage), or at least one parameter associated with a beam shape emitted by the X-ray tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan as applied to claim 13 above, and further in view of Ernest et al. (US 2020/0068692; hereinafter Ernest).
MacLachlan discloses claim 13. 
However, MacLachlan fails to disclose wherein the X-ray tube is a bipolar X-ray tube.
Ernest teaches wherein X-ray tubes can be a monopolar or bipolar X-ray tube (par. 2).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify MacLachlan with the teaching of Ernest, since these X-ray tubes were art-recognized equivalents at the time the invention was made (Ernest: par. 2), which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for using lower voltage potentials compared to monopolar X-ray tubes, thereby reducing the chances of arcing failures. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan as applied to claim 13 above, and further in view of Woodman et al. (US 2019/0074154; hereinafter Woodman).
MacLachlan discloses claim 13. 
However, MacLachlan fails to disclose wherein the input signal is between 20 kV and 400 kV.  
Woodman teaches wherein the input signal is between 20 kV and 400 kV (par. 16).	
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify MacLachlan with the teaching of Woodman, since one would have been motivated to make such a modification for incorporating components with faster response times (Woodman: par. 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan as applied to claim 13 above, and further in view of Li et al. (US 2020/0253033; hereinafter Li).
MacLachlan discloses claim 13. 
However, MacLachlan fails to disclose wherein the at least one operational characteristic is provided in a graphical user interface provided in a display coupled to the data processor.
Li teaches wherein the at least one operational characteristic is provided in a graphical user interface provided in a display coupled to the data processor (par. 55).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify MacLachlan with the teaching of Li, since one would have been motivated to make such a modification for better control (Li: par. 55). 

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed. Claim 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-16 and 19-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884